Exhibit 10(b) Ti EMPLOYEES non-qualified Pension Plan (Effective January 1, 2009) Table of Contents Article I Definitions 2 Sec. 1-1. Administration Committee 2 Sec. 1-1A. Affected Participant 2 Sec. 1-2. Beneficiary 2 Sec. 1-3. Board of Directors 2 Sec. 1-3A. Change of Control 2 Sec. 1-4. Code 2 Sec. 1-5. Compensation Committee 2 Sec. 1-6. [Reserved] 2 Sec. 1-7. Employee 2 Sec. 1-8. Employer 2 Sec. 1-9. ERISA 2 Sec. 1-9A. Frozen Accrued Benefit 2 Sec. 1-10. Participant 3 Sec. 1-11. Plan Year 3 Sec. 1-11A. Present Value 3 Sec. 1-11B. Sale of Assets 3 Sec. 1-12. Subsidiary 3 Sec. 1-13. Termination of Employment 3 Article II Eligibility and Participation 3 Sec. 2-1. Eligibility and Participation 3 Article III Supplemental Benefits 3 Sec. 3-1. Supplemental Benefits 3 Sec. 3-2. Payment of Supplemental Benefit 4 Sec. 3-3. Restrictions 4 Sec. 3-4. Taxes 4 Sec. 3-5. Assignment 4 Sec. 3-6. Alternate Payee Claims 4 Sec. 3-7. Incompetent 4 Article IV Funding 5 Sec. 4-1. Funding 5 Sec. 4-2. Creditor Status 5 Article V Administration of the Plan 5 Sec. 5-1. Administration 5 Sec. 5-2. Number and Selection 5 Sec. 5-3. Action by Administration Committee 5 Sec. 5-4. Recordkeeping 5 Sec. 5-5. Rules and Regulations 5 Sec. 5-6. Reliance on Documents 5 Sec. 5-7. Non-Liability 5 Sec. 5-8. Resignation or Removal 6 Sec. 5-9. Information: Overpayment or Underpayment of Benefits 6 Sec. 5-10. Notice 6 Article VI General Provisions 6 Sec. 6-1. Amendment, Termination 6 Sec. 6-2. Plan Not an Employment Contract 6 Sec. 6-3. Rights of Persons Making Claims 6 Sec. 6-4. Status of Benefits in this Plan 6 Sec. 6-5. Governing Law 6 Sec. 6-6. Construction 6 i TI EMPLOYEES NON-QUALIFIED PENSION PLAN TEXAS INSTRUMENTS INCORPORATED, a Delaware corporation with its principal offices in Dallas, Texas (hereinafter referred to as “TI” or “the Company”) established the TI Supplemental Pension Plan in order to provide a select group of management or highly compensated employees described in Section 201(2) of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) with the opportunity to restore certain benefits which cannot be provided under the TI Employees Pension Plan as a result of (i) deferral of compensation under the TI Deferred Compensation Plan or (ii) the application of Section 401(a)(17) and/or Section 415 of the Internal Revenue Code of 1986, as amended (the “Code”).With respect to benefits or contributions lost under the TI Employees Pension Plan by reason of the operation of Section 415 of the Code, the TI Supplement Pension Plan is intended to constitute an “excess benefit plan”, as defined in Section 3 of ERISA, that is exempt from the provisions of ERISA by reason of Section 4(b)(5) of ERISA.The benefits provided under the TI Supplemental Pension Plan are unfunded with the result that the participants in the Plan are general unsecured creditors of TI. The TI Employees Pension Plan was amended so that as of January 1, 1998, no Employee of any Employer who was not a participant in the TI Employees Pension Plan on December 31, 1997 is eligible to become a participant in that plan.Therefore, on and after January 1, 1998, no Employee of any Employer who was not a participant in the TI Employees Pension Plan on December 31, 1997 was eligible to become a participant in the TI Supplemental Pension Plan.
